Exhibit 10.7


THIRD LEASE AMENDMENT


This Amendment (hereinafter “Third Lease Amendment”) is made as of the date set
forth below between the Pearland Economic Development Corporation (“Landlord”)
and Cardiovascular Systems, Inc., (“Tenant”) to amend those certain Lease
Amendments (collectively, the “Lease Amendments”) incorporated by reference for
all purposes, executed on November 10, 2017 and April 9, 2018, each amending
that certain Lease Agreement dated September 4, 2009 between Landlord and Tenant
(the “Lease”).


I.
Amended Terms. The Landlord and the Tenant agree that the following provisions
of the Lease Amendments are hereby amended as follows:



5.    Parking Improvements – Landlord, at its sole cost and expense, shall
construct the Parking Improvements on the Leased Premises. Landlord shall
commence construction of the Parking Improvements within one hundred eighty
(180) days following Landlord’s recordation of the re-plat of the Leased
Premises and the Adjacent Property and complete the Parking Improvements no
later than two hundred forty (240) days after commencement of construction. If
Landlord fails to commence or complete the Parking Improvements within the
applicable timeframes, then Tenant, in addition to all rights and remedies
available under the Lease upon Landlord’s default, shall have the rights set
forth in Section 55 of the Lease.


6.    Platting – Landlord shall re-plat the Leased Premises and the Adjacent
Property in accordance with City of Pearland platting requirements, including
the dedication of all necessary easements, no later than December 14, 2018.
Tenant agrees to cooperate with Landlord to effectuate the re-platting of the
Leased Premises and Adjacent Property to carry out the terms of this Third Lease
Amendment, and no required approvals from Tenant shall be unreasonably withheld;
provided, however, in no event shall the re-plat adversely affect (a) Tenant’s
ability to access the Leased Premises or (b) Tenant’s business operations at the
Leased Premises.


7. Contingency – The terms of this Third Lease Amendment are not contingent upon
Landlord closing on the sale of the Adjacent Property. The contingency
requirements contained in the Lease Amendments are hereby void, and no
contingencies shall apply to this Third Lease Amendment.


II.
Agreement to Remain in Force. Other than the provisions of the Lease Amendments
expressly amended herein, the Lease shall remain in full force and its
enforceability shall be unaffected by this Third Lease Amendment.







--------------------------------------------------------------------------------






EXECUTED and EFFECTIVE as of the 28 day of August, 2018.
TENANT:    CARDIOVASCULAR SYSTEMS, INC.
By: /s/ John Hastings
JOHN HASTINGS
Vice President Manufacturing & Operations
Date: August 28, 2018




LANDLORD:    PEARLAND ECONOMIC DEVELOPMENT CORPORATION


By: /s/ Matt Buchanan
MATT BUCHANAN
President
Date: August 30, 2018








64686690.2


